Name: Commission Regulation (EEC) No 1562/84 of 5 June 1984 amending Regulation (EEC) No 431/84 as regards the granting of aid for butter and concentrated butter which are available on the market and which are used in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/ 14 Official Journal of the European Communities 6. 6 . 84 COMMISSION REGULATION (EEC) No 1562/84 of 5 June 1984 amending Regulation (EEC) No 431 /84 as regards the granting of aid for butter and concentrated butter which are available on the market and which are used in the manufacture of pastry products , ice-cream and other foodstuffs the application of Regulation (EEC) No 1932/81 should resume, in order to reduce the quantities sent into public storage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 431 /84 (3), suspends the application of Commission Regulation (EEC) No 1932/81 of 31 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (4), as last amended by Regulation (EEC) No 380/84 0 ; Whereas there are at present major problems as regards the disposal of butter on the market ; whereas HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 431 /84 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 90 , 1 . 4 . 1984, p. 10 . (3) OJ No L 51 , 22. 2. 1984, p. 7. (4) OJ No L 191 , 14 . 7 . 1981 . p . 6 . O OJ No L 46, 16 . 2. 1984, p . 25 .